Name: Commission Regulation (EEC) No 277/88 of 29 January 1988 amending Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/66 Official Journal of the European Communities 30 . 1 . 88 COMMISSION REGULATION (EEC) No 277/88 of 29 January 1988 amending Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables Spam :  Castellon  Valencia Portugal :  Faro' : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular Article 17 (2) thereof, Whereas Council Regulation (EEC) No 223/88 has added satsumas and Clementines to the list of products set out in Annex II to Regulation (EEC) No 1035/72 ; whereas Commission Regulation (EEC) No 1847/85 of 2 July 1985 fixing the list of representative producer markets for certain fruit and vegetables (3), as amended by Regulation (EEC) No 984/86 (4), should therefore be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 'ANNEX XIII CLEMENTINES Greece :  Argos Spain :  Castellon  Valencia France :  Corse Italy :  Catania  Cosenza  Taranto Portugal :  Alcacer do Sal HAS ADOPTED THIS REGULATION : Article 1 The following Annexes are added to Regulation (EEC) No 1847/85 : ANNEX XII SATSUMAS Greece :  Argos  Faro  Setubal'. Article 2 This Regulation shall enter force on the day of its publi ­ cation in the Official Journal of the European Commu ­ nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 23, 28 . 1 . 1988 , p. 1 . (3) OJ No L 174, 4. 7. 1985, p. 12. 4) OJ No L 90, 5 . 4. 1986, p. 22.